DETAILED ACTION
Applicant’s 12/16/2020 response to the previous 10/29/2020 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1-20 as amended and/or filed in Applicant’s 12/16/2020 response.

Notice of Pre-AIA  or AIA  Status
No apparent priority is claimed accordingly the earliest filing date is 04/16/2019 (20190416).

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments in support thereof with respect to the objection and rejection set forth in sections 6 and 11 of the previous Office action have been fully considered and are persuasive.  Accordingly said objection and rejection have been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US 20190084548 A1 to OHAZULIKE; Anthony in view of US 20160189440 A1 to Cattone; Jeremy Leigh fails to teach or render obvious a device and method, comprising: receiving, by a device, vehicle data from one or more of a vehicle telematics device associated with a vehicle or a client device associated with a driver of the vehicle, wherein the vehicle data includes information relating to one or more of the vehicle, a first vehicle component, a second vehicle component, or a vehicle sensor; determining, by the device, a vehicle profile based on the vehicle data, wherein the vehicle profile includes information relating to one or more of a condition of the first vehicle component, or a condition of the second vehicle 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L GREENE/Examiner, Art Unit 3665 
20210410                                                                                                                                                                                                      
/BEHRANG BADII/Primary Examiner, Art Unit 3665